ORDER
This case comes before us on respondent’s motion to dismiss the statutory petition for writ of certiorari on the ground that it was not timely filed. In addition to memoranda filed, the parties argued orally before us on November 10, 1980. It is undisputed that the petition for certiorari was filed eight days after the decision by the Public Utilities Commission instead of within the seven-day period allowed by G.L. 1956 (1977 Reenactment) § 39-5-1. Further, the issue raised in the petition has been previously decided by this court in Michaelson v. New England Telephone and Telegraph Company, R.I., 404 A.2d 799 (1979), and most recently in Providence Gas Co. v. Burke, R.I., 419 A.2d 263 (1980). Consequently, since the statutory petition for certiorari was not filed within the statutory period, and insufficient cause has been shown for the issuance of common law certiorari, the state’s petition for certiorari is hereby dismissed.